                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      SHERMAN DIVISION


BICH NGOC TRAN, #10394-078                        §

VS.                                               §           CIVIL ACTION NO. 4:17cv146
                                                              CRIMINAL NO. 4:03CR00053-003
UNITED STATES OF AMERICA                          §

                                     ORDER OF DISMISSAL

       Petitioner Bich Ngoc Tran, a prisoner confined at F.C.I. Ft. Worth, brings this motion to

vacate, set aide or correct his sentence pursuant to 28 U.S.C. § 2255. The motion was referred to

United States Magistrate Judge Christine A. Nowak, who issued a Report and Recommendation (Dkt

#10) concluding that the motion should be denied. Tran has filed objections (Dkt #13).

       Tran is challenging his classification as a career offender under the United States Sentencing

Guidelines. In support of his motion, he cites Johnson v. United States, 576 U.S. ___, 135 S. Ct. 2551

(2015), and its progeny. See Mathis v. United States, 579 U.S. ___, 136 S. Ct. 2243 (2016); United

States v. Hinkle, 832 F.3d 569 (5th Cir. 2016). Johnson concerns sentences under the Armed Career

Criminal Act. Tran was not convicted under the Armed Career Criminal Act. Johnson is inapplicable.

       Tran seeks to extend the reasoning in Johnson to the sentencing guidelines, but the United

States Supreme Court rejected the argument as follows:

       At the time of petitioner’s sentencing, the advisory Sentencing Guidelines included a
       residual clause defining a “crime of violence” as an offense that “involves conduct that
       presents a serious potential risk of physical injury to another.” United States
       Sentencing Commission, Guidelines Manual § 4B1.2(a)(2) (Nov. 2006) (U.S.S.G.).
       This Court held in Johnson v. United States, 576 U.S. ___, 135 S.Ct. 2551, 192
       L.Ed.2d 569 (2015), that the identically worded residual clause in the Armed Career
       Criminal Act of 1984 (ACCA), 18 U.S.C. § 924(e)(2)(B), was unconstitutionally
       vague. Petitioner contends that the Guidelines’ residual clause is also void for

                                                  1
        vagueness. Because we hold that the advisory Guidelines are not subject to vagueness
        challenges under the Due Process Clause, we reject petitioner’s argument.

Beckles v. United States, 580 U.S. ___, 137 S. Ct. 886, 890 (2017). The Fifth Circuit has thus

routinely cited Beckles in rejecting constitutional vagueness challenges to the sentencing guidelines.

United States v. Osorio, 734 F. App’x 922, 924 (5th Cir. 2018); United States v. Gonzales, 714 F.

App’x 367, 370 (5th Cir. 2017); United States v. Rodriguez-Lopez, 697 F. App’x 304, 305 (5th Cir.

2017). In light of the Supreme Court’s decision in Beckles declining to extend Johnson to the

sentencing guidelines, Tran’s claim concerning his designation as a career offender under the

sentencing guidelines lacks merit.

        Tran also argues that his attorney was ineffective for failing to raise a Johnson type argument.

Ineffective assistance of counsel claims are governed by the Supreme Court’s standard established in

Strickland v. Washington, 466 U.S. 668 (1984). To prove that his attorney was ineffective, Tran must

show (1) that his attorney’s performance was deficient, and (2) that deficient performance prejudiced

the defense. Id. at 687.

        Tran was sentenced in 2004. Johnson was not decided until June 26, 2015. The Fifth Circuit

has “repeatedly held that ‘there is no general duty on the part of defense counsel to anticipate changes

in the law.’” United States v. Fields, 565 F.3d 290, 294 (5th Cir. 2009) (internal citations omitted).

The Court further found that attorneys are not required to be clairvoyant:

        In the specific context of sentencing, we have explained that, “‘[o]f course, counsel’s
        inability to foresee future pronouncements which will dispossess the Court of power
        to impose a particular sentence which is presently thought viable does not render
        counsel’s representation ineffective. . . . Clairvoyance is not a required attribute of
        effective representation.’”

Id. at 294-95 (citations omitted). Counsel was not expected to present arguments in anticipation of

Johnson and its progeny. Tran has not established that his attorney was ineffective.


                                                   2
           The Report of the Magistrate Judge, which contains her proposed findings of fact and

    recommendations for the disposition of such action, has been presented for consideration, and having

    made a de novo review of the objections raised by Tran to the Report, the Court is of the opinion that

    the findings and conclusions of the Magistrate Judge are correct and Tran’s objections are without

    merit. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate Judge as the

    findings and conclusions of the Court. It is accordingly
.
           ORDERED that Tran’s motion to vacate, set aside or correct his sentence pursuant to 28

    U.S.C. § 2255 is DENIED and the case is DISMISSED with prejudice. A certificate of appealability

    is DENIED. All other motions not previously ruled on are hereby DENIED.

            SIGNED this 24th day of February, 2019.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                      3
